Order filed November 4, 2021




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00476-CV
                                   ____________

              ROBERT HANSON AND ROBIN HANSON, Appellants

                                         V.

                        ZHOUYUAN ZHANG, Appellee


                 On Appeal from the County Court at Law No. 4
                           Fort Bend County, Texas
                    Trial Court Cause No. 21-CCV-069420

                                     ORDER

      Appellants’ brief was due October 15, 2021. No brief or motion to extend time
has been filed. Unless appellants file a brief with this court on or before November
18, 2021, the court will dismiss the appeal for want of prosecution. See Tex. R. App.
P. 42.3(b).

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Zimmerer and Wilson.